EXAMINER'S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Sarah Zhang on 1/29/21.
The application has been amended as follows: 

Claim 1 is amended to recite:
	A refractory tunnel assembly for a steam reformer furnace, said tunnel assembly comprising:
	a plurality of hollow base components, each said base component comprising a plurality of corresponding mechanical mating members;
	a plurality of hollow wall blocks, each said wall block comprising a plurality of corresponding mechanical mating members that further correspond to said mechanical mating members of said base components; and
	 a plurality of hollow lid components, each said lid component comprising a plurality of mechanical mating members that further correspond to said mechanical mating members of said base components and said wall blocks; 
	wherein said base components are arranged to extend in a horizontal arrangement direction defining a width of said tunnel assembly and a longitudinal arrangement direction defining a length of the tunnel assembly;
	wherein said wall blocks are stacked upon and mechanically interconnected to said base components via said corresponding mechanical mating members, without the 
	wherein said plurality of lid components are stacked upon and mechanically interconnected to said wall blocks via said mechanical mating members, without the use of mortar, in the vertical arrangement direction and along said longitudinal arrangement direction, so that said lids extend along the longitudinal arrangement direction and the horizontal arrangement direction in order to cover said distance between said tunnel walls along at least a portion of said length of said tunnel assembly; and 
	wherein said wall blocks comprises a refractory block comprising:
	a hollow main body portion having an outer peripheral surface defining a first end, an opposed second end, an upper surface, an opposed lower surface, a first side and an opposed second side, wherein the upper surface and the opposed lower surface define a cavity through the main body portion;
	at least one first mechanical mating member defining a protruded portion extending from a portion of said upper surface of said main body portion and enclosing the cavity;
	at least one second corresponding mechanical mating member defining an opening corresponding to said protruded portion and formed in a portion of said lower surface of said main body portion;
	at least one third mechanical mating member defining a tab provided in a portion of said first end or said opposed second end of said main body portion, or said first side, or said opposed second side of said main body portion; and
	at least one fourth mechanical mating member comprising a groove corresponding to said tab, said groove being formed in said first end, or in said second end, or in said first side, or in said opposed second side of said main body portion being opposite respective said end or side of said main body portion provided with said tab.

Claim 11 is amended to recite:
	A steam reformer furnace comprising:
a steam reformer including a catalyst; and
a refractory block for a steam reformer furnace tunnel, said refractory block comprising:
	a hollow main body portion having an outer peripheral surface defining a first end, an opposed second end, an upper surface, an opposed lower surface, a first side and an opposed second side, wherein the upper surface and the opposed lower surface define a cavity through the main body portion;
	at least one first mechanical mating member defining a protruded portion extending from a portion of said upper surface of said main body portion and enclosing the cavity;
	at least one second corresponding mechanical mating member defining an opening corresponding to said protruded portion and formed in a portion of said lower surface of said main body portion;
	at least one third mechanical mating member defining a tab provided in a portion of said first end or said opposed second end of said main body portion, or said first side, or said opposed second side of said main body portion; and
	at least one fourth mechanical mating member comprising a groove corresponding to said tab, said groove being formed in said first end, or in said second end, or in said first side, or in said opposed second side of said main body portion being opposite respective said end or side of said main body portion provided with said tab.

Claim 12 is amended to recite:
The steam reformer furnace of 

The steam reformer furnace 

Claim 14 is amended to recite:
The steam reformer furnace 

Claim 15 is amended to recite:
The steam reformer furnace of 

Claim 16 is amended to recite:
The steam reformer furnace of 

Claim 17 is amended to recite:
The steam reformer furnace of 

Claim 18 is amended to recite:
The steam reformer furnace of 

Claim 19 is amended to recite:
The steam reformer furnace of refractory block according to claim 11, wherein said refractory block is made of a mullite bonded alumina comprised of 88 wt% alumina or an oxide bonded alumina comprised of 95 wt% alumina.

Claim 20 is amended to recite:
The steam reformer furnace of claim 11, wherein the at least one second corresponding mechanical mating member is sized to surround said cavity and to slidably receive the protruded portion along a direction the cavity extends.   

Claim 10 is allowable. The restriction requirement between combination and subcombination, as set forth in the Office action mailed on 5/15/20, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 5/15/20 is withdrawn.  Claims 1-10, directed to a combination are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

The following is an examiner’s statement of reasons for allowance: the amendment filed on 1/7/21 is effective at obviating the art rejections of 10/9/20. However, is the Office’s position that the references utilized in the rejection can be further modified by the prior art cited herewith and the information disclosure statements. Hunt ‘985, for example, discloses a cavity through a main body portion with a protruded portion enclosing the cavity. What the prior art of record fails to disclose, however, is a reformer. There is no indication that the prior art is used in or appropriate .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN AKRAM whose telephone number is (571)270-3241.  The examiner can normally be reached on M-F 8a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/IMRAN AKRAM/Primary Examiner, Art Unit 1725